[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Ward, Slip Opinion No. 2018-Ohio-5083.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-5083
                         DISCIPLINARY COUNSEL v. WARD.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Ward, Slip Opinion No.
                                   2018-Ohio-5083.]
Unauthorized practice of law—Preparing and filing legal pleadings in two court
        proceedings—Injunction issued and civil penalty imposed.
   (No. 2018-0699—Submitted June 26, 2018—Decided December 19, 2018.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                        of the Supreme Court, No. UPL 16-04.
                             _______________________
        Per Curiam.
        {¶ 1} In a September 2016 complaint, relator, disciplinary counsel, charged
respondent, Henry J. Ward Jr., with engaging in the unauthorized practice of law in
Ohio. The complaint alleged that Ward provided legal representation to Patricia
Marie Petroff-Kline in the administration of her mother’s estate by the Medina
County Probate Court and in bringing a wrongful-death and medical-malpractice
                               SUPREME COURT OF OHIO




action on her behalf in the United States District Court for the Northern District of
Ohio.
        {¶ 2} Ward did not answer relator’s complaint, but on December 27, 2016,
he faxed a document to relator that he identified as a “Motion to Dismiss, Set Aside
and Vacate the Unlicensed Practice of Law Complaint against Henry J. Ward, Jr.
Running Wolf, Native American Indian; a historically Independent Paralegal,
Attorney-in-Fact, Next Friend, and Tort Litigator. Dismiss, Vacate, Set Aside
Board No. 16-04-U.” The next day, relator forwarded that document to the Board
on the Unauthorized Practice of Law for filing.
        {¶ 3} In April 2017, relator filed a motion for summary judgment arguing
that no genuine issue of material fact remains and that it is entitled to judgment on
its complaint as a matter of law. The board now recommends that this court grant
relator’s motion, find that Ward engaged in the unauthorized practice of law in
Ohio, and impose injunctive relief and a civil penalty of $5,000.
        {¶ 4} For the reasons that follow, we agree that Ward engaged in the
unauthorized practice of law in Ohio and that an injunction and $5,000 civil penalty
are warranted.
              Ward Engaged in the Unauthorized Practice of Law
        {¶ 5} “Summary judgment may be granted when properly submitted
evidence, construed in favor of the nonmoving party, shows that the material facts
in the case are not in dispute and that the moving party is entitled to judgment as a
matter of law because reasonable minds can come to but one conclusion, and that
conclusion is adverse to the nonmoving party.” Ohio State Bar Assn. v. Heath, 123
Ohio St.3d 483, 2009-Ohio-5958, 918 N.E.2d 145, ¶ 9; see Civ.R. 56(C). Relator
has satisfied this standard.
        {¶ 6} Ward has never been licensed to practice law in Ohio. Nonetheless,
the evidence submitted with relator’s motion for summary judgment demonstrates
that on March 15, 2016, a document captioned “Emergency Motion for




                                         2
                                January Term, 2018




Continuance to File Report” on behalf of Petroff-Kline was filed in the Medina
County Probate Court. Ward signed the motion “Henry J. Ward Jr. Running Wolf,
Native American Indian, Attorney-in-Fact, Next Friend, Officer of the Court.”
Approximately two weeks later, the magistrate assigned to the case recommended
that the motion be denied, noting that although Ward was attempting to represent
the fiduciary in the probate proceedings, he was not an attorney licensed to practice
law in Ohio. And on April 13, 2016, the judge adopted the magistrate’s decision.
       {¶ 7} Ward also filed two documents on behalf of Petroff-Kline in the
United States District Court for the Northern District of Ohio, including a complaint
for medical malpractice and wrongful death and a motion and demand for a
sequestered trial by jury by the maximum number of jurors.           But the judge
dismissed the case for lack of subject-matter jurisdiction and noted that Ward could
not represent Petroff-Kline in the action because he was not an attorney licensed to
practice law.
       {¶ 8} This court has original jurisdiction to define and regulate the practice
of law in Ohio. Article IV, Section 2(B)(1)(g), Ohio Constitution; Disciplinary
Counsel v. Casey, 138 Ohio St.3d 38, 2013-Ohio-5284, 3 N.E.3d 168. We regulate
who may practice law in Ohio to “protect the public against incompetence, divided
loyalties, and other attendant evils that are often associated with unskilled
representation.” Cleveland Bar Assn. v. CompManagement, Inc., 104 Ohio St.3d
168, 2004-Ohio-6506, 818 N.E.2d 1181, ¶ 40.
       {¶ 9} We have defined the unauthorized practice of law to include both the
“rendering of legal services for another” and the “[h]olding out to the public or
otherwise representing oneself as authorized to practice law in Ohio” by any person
who is not admitted or otherwise certified to practice law in Ohio. Gov.Bar R.
VII(2)(A)(1) and (4).
       {¶ 10} “We have consistently held that the practice of law encompasses the
drafting and preparation of pleadings filed in the courts of Ohio and includes the




                                         3
                             SUPREME COURT OF OHIO




preparation of legal documents and instruments upon which legal rights are secured
or advanced.” Lorain Cty. Bar Assn. v. Kocak, 121 Ohio St.3d 396, 2009-Ohio-
1430, 904 N.E.2d 885, ¶ 17; see also Akron Bar Assn. v. Greene, 77 Ohio St.3d
279, 280, 673 N.E.2d 1307 (1997); Land Title Abstract & Trust Co. v. Dworken,
129 Ohio St. 23, 193 N.E. 650 (1934), paragraph one of the syllabus.
        {¶ 11} The undisputed evidence before us demonstrates that Ward has
engaged in the unauthorized practice of law by preparing and filing a legal pleading
and motions on behalf of Petroff-Kline in two separate but related court
proceedings in this state and that relator is entitled to summary judgment in this
case.
                An Injunction and Civil Penalty Are Warranted
        {¶ 12} Because we have found that Ward engaged in the unauthorized
practice of law, we accept the board’s recommendation that we issue an injunction
prohibiting him from further engaging in the unauthorized practice of law in Ohio.
        {¶ 13} The board also recommends that we impose a civil penalty of $5,000
pursuant to Gov.Bar R. VII(8)(B), which instructs us to consider the (1) the degree
of a respondent’s cooperation during the investigation, (2) the number of times the
respondent engaged in the unauthorized practice of law, (3) the flagrancy of the
respondent’s violations, (4) any harm that the violations caused to third parties, and
(5) any other relevant factors, which may include the aggravating and mitigating
circumstances identified in UPL Reg. 400(F).
        {¶ 14} The board found that Ward did not answer relator’s complaint or
otherwise admit or take responsibility for his actions. Nor did he participate in the
prehearing conference in this proceeding or respond to relator’s motion for
summary judgment. In fact, his only participation in this proceeding was his
December 2016 fax transmission of a motion to dismiss relator’s complaint, which
he transmitted only to relator.




                                          4
                                January Term, 2018




       {¶ 15} Ward committed the unauthorized practice of law on two occasions
in two separate legal proceedings by preparing, signing, and filing legal documents
in both the Medina County Probate Court and the United States District Court for
the Northern District of Ohio. His conduct was flagrant, though his motion to
dismiss suggests that it may have arisen from a mistaken belief that his conduct did
not constitute the unauthorized practice of law. The record does not identify any
specific harm to Petroff-Kline. Nonetheless, the board found that federal-court
resources were unnecessarily wasted by an obvious jurisdictional defect in Ward’s
federal complaint—i.e., the absence of diversity citizenship or a federal question—
that a trained lawyer would have easily avoided.
       {¶ 16} The board noted that Ward’s signing and filing Petroff-Kline’s
federal complaint as “Henry J. Ward Jr., Attorney-in-Fact, Next Friend and Officer
of the Court for Plaintiff” could lead a layperson to mistakenly assume that Ward
was admitted to the practice of law in the state of Ohio. His signing of the probate
motion as “Attorney-in-Fact, Next-Friend, Officer of the Court,” while
simultaneously identifying himself as a “Legal Investigative Journalist and Tort
Class Action Litigator with CJO NEWS MEDIA WIRE SERVICES
INTERNATIONAL,” and describing his “Active Occupation” as “That of actively
suing, lawyers, judges, county governments, court personnel and politicians & in
excess of 60 years (sic) experience in piercing corporate entities & then suing the
principles therein and thereabouts, no defeats whatsoever in courtroom litigation in
excess of 65 years & ongoing” could likewise lead a layperson like Petroff-Kline
to believe that Ward was an attorney licensed to practice law in this state.
       {¶ 17} Having balanced these factors, we agree that a civil penalty of
$2,500 is warranted for each instance of Ward’s unauthorized practice of law for a
total civil penalty of $5,000.     Moreover, we find that that this penalty is
commensurate with the civil penalties we have imposed for comparable acts of the
unauthorized practice of law. See, e.g., Disciplinary Counsel v. Schroeder, 151




                                          5
                             SUPREME COURT OF OHIO




Ohio St.3d 606, 2017-Ohio-8790, 91 N.E.3d 743 (imposing a $2,500 civil penalty
on a layperson who responded to a debt-collection notice and disputed a debt as the
authorized representative of the debtor and then failed to cooperate in the ensuing
investigation of his unauthorized practice of law).
       {¶ 18} Accordingly, we enjoin Henry J. Ward from preparing, signing, and
filing legal documents and instruments on behalf of others in the courts of Ohio and
otherwise engaging in conduct that constitutes the unauthorized practice of law in
Ohio. We also order Ward to pay a $2,500 civil penalty for each of his two offenses
for a total penalty of $5,000. Costs are taxed to Ward.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       FRENCH, J., would impose a civil penalty of $2,000, but otherwise joins the
opinion.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
                               _________________




                                         6